"STATEOF WASfilMSTO.
                                                   20IUUL28 LU\-3\




        IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

PATRICK SMITH, a married man filing
individually,                                     No. 69847-8-1

                     Respondent,                  DIVISION ONE




CONGRUENT SOFTWARE INC., a                        UNPUBLISHED OPINION
Washington corporation,
                                                  FILED: July 28, 2014
                     Appellant.


       Becker, J. — Congruent Software Inc. appeals an order denying its

motion for attorney fees requested as a sanction against a former employee for

filing a five claim complaint including one frivolous claim. Because Congruent

fails to establish any abuse of discretion, we affirm.

                                       FACTS

       Patrick Smith worked as a business development manager for Congruent

Software from January 2007 until he resigned in September 2008. In July 2009,

Smith filed suit against Congruent, asserting claims for unpaid wages, breach of

contract, and constructive discharge. Congruent responded with counterclaims.

The court held a trial without a jury in March 2011.

       On September 8, 2011, the court entered findings of fact and conclusions

of law determining Smith was entitled to a judgment for $277 in unpaid
No. 69847-8-1/2



commissions. The court dismissed the other four of Smith's five claims and

dismissed Congruent's counterclaims. As to attorney fees, the court determined

that both parties "prevailed in part." The court found Smith was entitled to

attorney fees under RCW 49.48.030 for a successful wage claim and stated that

an award would be addressed in a separate order. The order states, "Therefore

it is ORDERED, ADJUDGED, and DECREED that judgment shall be entered

promptly in favor of Plaintiff and against Defendant consistent with the findings

and conclusions above."

       On September 13, 2011, the court entered findings of fact and conclusions

of law on Smith's motion for an award of attorney fees and costs. The court

applied the lodestar method and awarded Smith $9,483.10 in attorney fees. The
order also provides, "The Clerk is further directed to enter judgment in this matter

consistent" with the findings and conclusions.

       On October 11, 2011, Congruent filed a motion for an award of costs and

attorney fees, citing CR 11, CR 54 (d) and RCW 4.84.010. On October 24, 2011,
the court entered findings of fact and conclusions of law. The findings recite

certain evidence relevant to the constructive discharge claim and state that

Congruent prevailed on four of Smith's five causes ofaction and incurred
attorney fees and costs. The conclusions state:

       1. The Constructive Discharge cause of action filed by the Plaintiff was
           frivolous and advanced without reasonable cause.
       2. Under CR 11 and RCW 4.84.185 this court will award an appropriate
           sanction.
       3. The sanction will be considered upon motion by the Defendant.
No. 69847-8-1/3



       Nearly 14 months later, on December 12, 2012, Congruentfiled a motion

for an award ofsanctions under CR 11 and RCW 4.84.185. In an order signed
on December 21 and filed on December 24, the trial court (1) noted that neither

Smith nor his attorney had responded to Congruent's motion; (2) found that the

constructive discharge claim was not well grounded in fact or warranted by

existing law and "was interposed for an improper purpose—to threaten the

Defendant, because of the open ended exposure, into settling the case"; and (3)

ordered $14,475.60 in sanctions against Smith and his counsel, jointly and

severally. The superior court docket indicates that Smith filed a response to

Congruent's motion on December 27. On January 3, 2013, the court vacated its

December 2012 order and denied the motion for sanctions as untimely under CR

54(d) and RCW 4.84.185.

      Congruent appeals.

                                   ANALYSIS


      We review the trial court's decision to grant or deny an award of attorney

fees under RCW 4.84.185 or CR 11 for an abuse of discretion. Skimming v.

Boxer, 119 Wn. App. 748, 754, 82 P.3d 707 (2004). We consider "whether the

court's conclusion was the product of an exercise of discretion that was

manifestly unreasonable or based on untenable grounds or reasons." Tiger Oil

Corp. v. Dep't of Licensing, 88 Wn. App. 925, 938, 946 P.2d 1235 (1997).

      CR 54(d)(2) requires claims for attorney fees and expenses to be made by

motion "filed no later than 10 days after entry of judgment" unless otherwise

provided by statute or order of the court. RCW 4.84.185 requires a party
No. 69847-8-1/4



requesting reasonable expenses including attorney fees based on a finding that

an action was "frivolous and advanced without reasonable cause" to file a motion

within 30 days after the entry of a "final judgment after trial."

        RCW 4.84.185 authorizes an award of attorney fees based on written

findings that a lawsuit is frivolous in its entirety. Biggs v. Vail, 119 Wn.2d 129,

136-37, 830 P.2d 350 (1992); Forster v. Pierce County, 99 Wn. App. 168, 183-84,

991 P.2d 687 (2000). "Under RCW 4.84.185, the trial court is not empowered to

sort through the lawsuit, search for abandoned frivolous claims and then award

fees based solely on such isolated claims." Biggs, 119 Wn.2d at 136.

       "The purpose behind CR 11 is to deter baseless filings and to curb abuses

of the judicial system." Bryant v. Joseph Tree, Inc., 119 Wn.2d 210, 219, 829

P.2d 1099 (1992) (emphasis omitted). Sanctions may be imposed under CR 11

ifa pleading lacks a factual or legal basis and the attorney or party who signed it

failed to conduct a reasonable inquiry into the factual or legal basis of the action

or the paper was filed for an improper purpose. Bryant, 119 Wn.2d at 220; Biggs

v. Vail, 124 Wn.2d 193, 201, 876 P.2d 448 (1994). "The fact that a complaint

does not prevail on its merits is by no means dispositive of the question of CR 11

sanctions. CR 11 is not a mechanism for providing attorneys fees to a prevailing

party where such fees would be otherwise unavailable." Bryant. 119 Wn.2d at

220.

       Although CR 11 authorizes an award of reasonable attorney fees, such an

award is not automatic and the trial court retains broad discretion regarding the

nature and scope of sanctions. Miller v. Badglev, 51 Wn. App. 285, 303, 753
No. 69847-8-1/5



P.2d 530 (1988). A court need not enter findings when rejecting a request for CR

11 sanctions. Skimming, 119 Wn. App. at 755.

        "Sanctions, including attorney fees, may also be imposed under the

court's inherent equitable powers to manage its own proceedings." State v.

Gassman. 175 Wn.2d 208, 210-11, 283 P.3d 1113(2012). The trial courts'

"inherent authority to control and manage their calendars, proceedings, and

parties" allows attorney fees sanctions based on a finding of bad faith. Gassman,

175 Wn.2d at 211. In the absence of an express finding of bad faith, appellate

courts will uphold sanctions where the record establishes that the court found

some conduct equivalent to bad faith. Gassman, 175 Wn.2d at 211 (reversing

sanction where trial court found State's conduct careless and not purposeful).

       Without relevant authority and without acknowledging the discretion

generally exercised by the trial court in determining the basis for fees under RCW

4.84.185 and the basis, nature, and scope of sanctions under CR 11 and its

inherent authority, Congruent argues only that it was error for the court to rely on

CR 54(d) and RCW 4.84.185 to determine that its motion was untimely. Claiming

that the timeliness of its original motion is undisputed, Congruent argues that the

trial court "ordered briefing to quantify the sanctions" in the October 24, 2011,

order as an exercise of its inherent authority which was "not subject to any

specific time limit."

       But even if the trial court misstated the particular basis for its

determination that the motion was untimely, Congruent has not shown any abuse

of discretion. Congruent fails to identify any authority requiring the trial court to
No. 69847-8-1/6



consider a motion for attorney fees and expenses filed over 15 months after entry

of a judgment. And nothing in the October 24, 2011, order indicates that the trial

court would not consider the timeliness of a motion filed 14 months later.

       Moreover, the language of the October 24, 2011, order still left open the

possibility that the trial court could determine in its discretion that no sanction

was warranted or that an appropriate sanction did not involve attorney fees or

any other monetary award. The conclusion that the constructive discharge

claims was "frivolous and advanced without reasonable cause" is consistent with

the requirements of RCW 4.84.185. However, the trial court did not find that

Smith's entire lawsuit was frivolous and advanced without reasonable cause.

And the record does not support such a finding given Smith's success on one of

his wage claims. On this record, Congruent cannot demonstrate any abuse of

discretion in the trial court's decision to deny any award under RCW 4.84.185.

Biggs, 119 Wn.2d at 136.

       As to CR 11, the trial court chose not to enter findings as to the

reasonableness of Smith's attorney's investigation of the constructive discharge

claim and decided to vacate its previous finding that the claim was interposed for

an improper purpose. CR 11 requires more than a finding that a single

unsuccessful claim was frivolous. Biggs, 124 Wn.2d at 201. Similarly, the trial

court chose not to make a finding of bad faith or equivalent conduct justifying a

sanction under its inherent authority. Under these circumstances, Congruent

fails to establish that the trial court's decision to deny his motion for sanctions

falls outside its broad discretion.




                                           6
No. 69847-8-1/7



      Affirmed.




                       TSsckai   +
WE CONCUR:




                          (J0X,T>
                  -1